United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2477
                                   ___________

Pamela Olson,                       *
                                    *
          Appellant,                *
                                    *
     v.                             * Appeal from the United States
                                    * District Court for the Northern
Dubuque Community School District,  * District of Iowa.
                                    *
          Appellee.                 *
                               ___________

                             Submitted: January 16, 1998

                                 Filed: March 2, 1998
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, MORRIS SHEPPARD ARNOLD,
      Circuit Judge, and SACHS,1 District Judge.
                                 ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Pamela Olson contends that she was fired from her job as an elementary school
guidance counselor with the Dubuque Community School District (“Dubuque”) in
violation of the Americans with Disabilities Act (ADA), see 42 U.S.C. §§ 12101-
12213. On a motion for summary judgment, the lower court held that Ms. Olson had
failed to show that she was disabled within the meaning of the ADA and therefore


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri, sitting by designation.
could not make out a prima facie case of discrimination. Ms. Olson appeals; we affirm
the judgment of the lower court.2

                                        I.
      In 1993, Ms. Olson began a new job as an elementary school guidance counselor
for Dubuque. She holds a bachelor’s degree in elementary education and a master’s
degree in counseling and human development and, from 1984 until 1993, she was an
elementary school guidance counselor with Jessup Community Schools, a smaller
school district.

       Ms. Olson has a history of depression. On two occasions, she sought medical
attention and was able to gain control of her condition within a few weeks. Just prior
to taking her position with Dubuque, she began to suffer from depression once again.
She felt withdrawn and unable to interact with her co-workers, and she believed that
her state of mind adversely affected her job performance. Shortly after she began
working at Dubuque, she informed Mary Kay Heilbing, her supervisor, and Lesley
Stephens, the principal of the elementary school to which she was assigned, about her
condition. She also asked Dubuque to restructure her schedule and to require her
supervisors to give more specific direction on how Dubuque wanted her to operate the
program to which she was assigned. Dubuque denied her requests, asserting that that
was not their management style and that it was her job to organize the program herself.

      Ms. Olson then sought medical attention from Dr. Yasyn Lee, a psychiatrist, who
placed her on anti-depressant medication. Dr. Lee felt that, by the spring of 1994,
Ms. Olson’s depression was again under control, and Dr. Lee opined at that time that
she was able to “think clearly, make decisions well, and has good concentration.”


      2
       The Honorable John A. Jarvey, Chief United States Magistrate Judge for the
Northern District of Iowa, sitting by consent of the parties. See 28 U.S.C. § 636(c)(1);
see also Fed. R. Civ. P. 73(a).

                                          -2-
Despite the improvement in her mental health, the evaluations of Ms. Olson’s
performance for the 1993-94 school year were very negative. Dubuque created a plan
of improvement for Ms. Olson for the 1994-95 school year, but when her work did not
improve, she was placed on paid leave in the fall of 1994. Following an arbitration
hearing, she was terminated from her employment in the spring of 1995.

                                         II.
      To make out a prima facie case for a violation of the ADA, Ms. Olson must
show that she was disabled within the meaning of the ADA. See Aucutt v. Six Flags
Over Mid-America, Inc., 85 F.3d 1311, 1318 (8th Cir. 1996). Disability under the ADA
is defined as “(A) a physical or mental impairment that substantially limits one or more
of the major life activities of [the] individual; (B) a record of such impairment; or (C)
being regarded as having such an impairment.” See 42 U.S.C. § 12102(2). To
establish that she has a disability under § 12102(2)(A), Ms. Olson must show, in the
circumstances of this case, that her depression significantly restricted her opportunities
for employment (itself a “major life activity”) by limiting her ability to perform a class
of jobs or a broad range of jobs in various classes as compared to the average person
having comparable skills and training. See 29 C.F.R. § 1630.2(j)(3)(i); see also Aucutt,
85 F.3d at 1319.

       We believe that the lower court correctly decided that there was no evidence
before it from which a reasonable fact finder could conclude that Ms. Olson was
disabled within the meaning of 42 U.S.C. § 12102(2)(A). Ms. Olson maintained that
she was perfectly capable of working as an elementary school guidance counselor,
although she asserted that depression often made her unable to perform to her own
standards. Throughout the 1993-94 school year, she reported to work regularly and
held individual, small group, and classroom guidance sessions. Despite periodic
episodes of depression and a belief that she did not receive enough support from her
co-workers, she felt she that was doing a “satisfactory job.” There is no evidence here


                                           -3-
that a disability rendered her unable to do her particular job, much less that she was
unable to do a broad range of jobs.

       Ms. Olson argues that the severe symptoms of withdrawal that she experienced
were sufficient by themselves to establish that she was disabled within the meaning of
the ADA. She cites an EEOC Enforcement Guidance for the proposition that her poor
interaction with her supervisors was the manifestation of a disability. The EEOC notice
that she relies on does in fact state that while occasional conflict with colleagues is not
sufficient to demonstrate a “substantial limitation” within the meaning of the ADA,
“[a]n individual would be substantially limited ... if his/her relations with others were
characterized on a regular basis by severe problems, for example, consistently high
levels of hostility, social withdrawal, or failure to communicate when necessary. These
limitations must be long-term ... to justify a finding of ADA disability” (emphasis in
original). EEOC Enforcement Guidance: Psychiatric Disabilities and the Americans
with Disabilities Act § 9 (March 25, 1997), EEOC Compliance Manual (BNA).

       While the EEOC’s interpretation of the ADA is entitled to deference, there was
nevertheless no evidence before the lower court that Ms. Olson’s conflicts with
Dubuque were the manifestation of a disability. Ms. Olson sought additional assistance
in running the guidance program but was told that it was her duty to run it;
uncontroverted evidence shows that she was capable of working in other roles at the
school. Although she often felt that she was in an unsupportive and unfriendly
environment at the school and that other teachers were distant, there is no evidence that
Ms. Olson experienced withdrawal on a “regular basis” while at work at Dubuque.
Nor is there evidence that Ms. Olson’s environment at Dubuque was characterized by
“consistently high levels of hostility” or that her occasional conflicts with her
supervisors were long-term. We cannot say on this record that the lower court erred
in holding that no reasonable fact finder could conclude that episodic personality
conflicts, a history of depression notwithstanding, without more, were the result of a
disability.



                                           -4-
       Ms. Olson maintains finally that she was disabled within the meaning of
42 U.S.C. § 12102(2)(C) because her employer regarded her as being disabled. See
29 C.F.R. § 1630.2(l). It is true, as we have said, that Dubuque was generally aware
of Ms. Olson’s condition, including the fact that she had sought and received medical
treatment. Such an awareness is necessary for Dubuque to have regarded her as
disabled, but it is not sufficient. There must be more before a plaintiff can survive
summary judgment. See Aucutt, 85 F.3d at 1319-20. Ms. Olson suggests that there is
more because of the criticism of her work in her 1993-94 performance evaluation. But
that evaluation simply identifies the ways in which her supervisors believed that her
work was deficient. There is nothing in it that would support an inference that
Dubuque regarded her as disabled.

                                         III.
      For the reasons stated, we affirm the judgment of the lower court.

SACHS, District Judge, concurring.

       I agree with the opinion, particularly as it relates to the second year of
Ms. Olson's service. This was the critical period in which it was decided that she
should not be retained as a school counselor. It was acknowledged at that time that she
no longer was suffering from a diagnosed depression.                   Moreover, the
"accommodations" urged by Dr. Lee in October 1994 were largely lacking in
specificity. In effect, Dubuque was asked to remedy stressful conditions that might
create "increased risk for relapse" into depression.

       As stated in a current ruling by the Third Circuit, "compliance would depend
entirely on (the employee's) stress level at any given moment." Gaul v. Lucent
Technologies, Inc., _____ F.3d _____, 1998 WL 19937 (3rd Cir. 1998). Such an
"amorphous 'standard' " is not usable to establish an accommodation mandated by law.




                                         -5-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.